     GREGORY & WALDO, LLC.
 1
     JENNIFER M. WALDO, ESQ.
 2   Nevada Bar No. 11900
     324 S. 3rd Street, Suite 1
 3   Las Vegas, Nevada 89101
     Telephone: (702) 830-7925
 4
     Facsimile: (702) 294-0231
 5   jmw@gregoryandwaldo.com
     Attorney for Defendant
 6   KARY WATSON
 7                                UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9
                                                    )
10   UNITED STATES OF AMERICA,                      )
                Plaintiff,                          )
11                                                  )    CASE NO: 2:17-CR-124- JAD-GWF
                                                    )
12                   vs.                            )    STIPULATION TO CONTINUE
                                                    )    SENTENCING HEARING – SECOND
13   KARY WATSON,                                   )    REQUEST
                                                    )
14                                                  )
                 Defendants.                        )
15   _____________________________________

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS

18   TRUTANICH, ESQ., United States Attorney and ROBERT A. KNIEF, ESQ., Assistant United

19   States Attorney and JENNIFER M. WALDO, ESQ., counsel for KARY WATSON that the

20   Sentencing hearing set for July 23, 2019 be continued to a date and time convenient to this

21   court, but no earlier than 30 days.

22          This stipulation is entered into for the following reasons:

23
24          1.      That counsel requires additional time to review documents and prepare for
                    sentencing in this case;
25
26          2.      That Mr. Watson is currently in custody and does not object to the continuance;

27          3.      That the additional time requested is for the purposes stated above and not
                    sought for the purposes of delay;
28


                                                     1
           4.     That denial of this request for continuance could result in a miscarriage of
 1
                  justice; and
 2
           5.     That this is the second request to continue the Sentencing hearing in this matter.
 3
 4
           DATED this 15th day of July, 2019.
 5
 6
 7   /s/ Jennifer M. Waldo                              /s/ Robert A. Knief
     __________________________                         ________________________________
 8   JENNIFER M. WALDO, ESQ.                            ROBERT A. KNIEF, ESQ.
     Counsel for Defendant                              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   2
 1
 2                               UNITED STATES DISTRICT COURT

 3                                      DISTRICT OF NEVADA
 4                                                   )
     UNITED STATES OF AMERICA,                       )
 5                                                   )
                Plaintiff,
                                                     ) CASE NO: 2:17-CR-124- JAD-GWF
 6                                                   )
                     vs.                             ) ORDER TO CONTINUE SENTENCING
 7                                                   ) HEARING – SECOND REQUEST
     KARY WATSON,                                    )
 8                                                   )
                 Defendants.                         )
 9                                                   )
     _____________________________________
10
11                                       FINDINGS OF FACT

12          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

13   Court finds that:
14
            1.      That counsel requires additional time to review documents and prepare for
15                  sentencing in this case;
16          2.      That Mr. Watson is currently in custody and does not object to the continuance;
17
18                                    CONCLUSIONS OF LAW
19          1.      That the additional time requested is for the purposes stated above and not
20                  sought for the purposes of delay;

21          2.      That denial of this request for continuance could result in a miscarriage of
                    justice; and
22
23          3.      That this is the second request to continue the Sentencing hearing in this matter.

24
25
26
27
28


                                                     3
                                               ORDER
 1
 2          IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled for

 3   July 23, 2019 be vacated and continued to the ____ day 4,
                                               September    of 2019,
                                                               ________________,
                                                                     at the hour of19____, at the
                                                                                    10:00 a.m.
 4
     hour of __________.
 5
     DATED this 17th day of July, 2019.
 6
 7                                                          ________________________________
                                                            UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   4
